DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/23/20, wherein:
Claims 1-22 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al (US 2020/0094412) in view of Nagarajan et al (US 2019/0248003).  Herein after Case and Nagarajan.
As for independent claim 1, CASE discloses a robotic system, comprising: a plurality of sensors, each of the plurality of sensors configured to provide an output that reflects a sensed value associated with engagement of a robotic arm end effector with an item {see at least figure 1, pars. 0006-0008 discloses a robotic system comprises a plurality of sensors e.g. pressure sensor, vibration sensor, proximity sensor, temperature sensor; pars. 0026-0027 discloses sensor arrays 101-1, 101-2 that are respectively fixedly attached to opposing contact surfaces 257-1 and 257-2 of gripper fingers 255-1 and 255-2}, the plurality of sensors including a first sensor configured to measure a first value associated with a first factor indicative of engagement and a second sensor configured to measure a second value associated with a second factor indicative of engagement, wherein the first and second factors are different {see at least figures 1, 2, 3A-3B, pars. 0027-0028, 0031-0032, discloses e.g. the sensor data collected by readout circuit 107-1 includes pressure data PSD-1 and PSD-2 generated by pressure sensors 103-1 (first sensor) and 103-2 of superpixels 102-1 and 102-2, and vibration data VD-1 and VD-2 from vibration sensors 104-1 and 104-2 (second sensor)}; and  
and a processor coupled to the plurality of sensors {see at least figure 2} and configured to use the respective outputs of the plurality of sensors to make a determination associated with engagement of the robotic arm end effector with the item {see at least figure 2, pars. 0027-0028}, at least in part by: 
using the first value to determine a first input associated with the first factor and using the second value to determine a second input associated with the second factor {see at least figure 2, at least pars. 0027-0029 discloses the pressure sensor data 103-1, 103-2 (the first value of first sensor), and vibration sensor data  104 1, 104-2 (the second value of the second sensor) are measured and transmit to readout circuit 107}
providing the first input and the second input into robotic system control circuit configured to provide, based at least in part on the first input and the second input, an output associated with engagement of the robotic arm end effector with the item; and using the output of the multi-factor model to make the determination associated with engagement of the robotic arm end effector with the item. 
 {see at least figure 2, abstract, pars. 0029-0030 e.g. receives and processes the sensor data and generates multimodal control signals that cause the robot system's control circuit to adjust control operations performed by the end effector or other portions of the robot mechanism; 
{par. 0006 discloses using the collected data sensor to make the determination associated with engagement of the robotic arm end effector with the item e.g. “providing the control circuit with both static force and vibration data collected from the end effector in this manner, the multimodal sensing architecture enhanced robotic system control based on both static events that occur on the end effector's contact surface (e.g., the force by which an object is being gripped by the end effector), and also dynamic events that periodically occur on the end effector's contact surface (e.g., mechanical vibrations generated when the object is slipping from the grasp of a gripper, or mechanical vibrations generated by contact between a grasped primary object and a secondary object). That is, by providing each superpixel with both static and dynamic event data, the multimodal sensing architecture of the present invention greatly enhances a host robotic system's ability to quickly identify non-standard operating conditions (e.g., object slip or misaligned/misplaced objects) and automatically implement a corrective operation (e.g., to adjust the gripping force applied by the end effector, or adjust the position of one object relative to an obstructive object)}.
CASE discloses claimed invention as indicated above.  For example, CASE suggest providing the first input data (from first sensor) and second input data (from second sensor) to a multimodal control generator (109) and robotic system control circuit 203 (figure 2) that configured to provide an output associated with engagement of the robotic am end effector with the item and using the output of the control circuit 203 to make the determination associated with engagement of the robotic arm end effector with the item as indicated in the above.  However, CASE does not explicitly disclose “providing the first input and the second input to multi-factor model configured to provide an output  associated with engagement of the robotic arm end effector with the item. 
However, NAGARAJAN discloses such this limitation at least in figure 5, pars. 0003, 0010, 0039, 0051-0053 discloses the known teachings of providing the collected sensor data into the machine learning model to generate output to generate output that is utilized to select a grasp strategy for grasping of an object.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of NAGARAJAN into the system of CASE in order for determining an appropriate manner to grasp an object by the robotic end effector.  Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, e.g. providing the sensor input data into robotic system control circuit of CASE, or providing the sensor input data into the machine learning model of NAGARAJAN which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dep. claim 2, which discloses wherein a tactile sensing unit includes the plurality of sensors, wherein the tactile sensing unit is comprised of a plurality of layers, wherein each of the plurality of layers includes one or more sensors of the plurality of sensors {see CASE at least figure 1, figure 5, pars. 0009-0010, 0040 e.g. sensor layers}. 
As for dep. claim 3, which discloses wherein the first factor and the second factor include at least two of weight, deformation, continuity, conductivity, resistance, inductance, and capacitance {see CASE at least indicates about pressure sensor, and vibration sensor which implies the weight, deformation and resistance}. 
As for dep. claim 7, which discloses wherein the first sensor includes an emitter and a receiver {see CASE at least pars. 0006-0007, 0030}. 
As for dep. claim 8, which discloses wherein the first sensor includes a plurality of markers and an image sensor {see CASE at least figures 1, 6 and pars. 0024-0025}.
As for dep. claim 9, which discloses wherein the first sensor includes one or more electro- mechanical sensors {see at least figure 1, 6 and pars. 0006-0007, 0027-0028}. 
As for dep. claim 12, which discloses wherein the plurality of sensors includes a force sensor attached to a wrist portion of the robotic arm end effector {see CASE at least figure 1, pars. 0026-0027}. 
As for dep. claims 13-15, which discloses wherein the first factor is associated with a first coefficient and the second factor is associated with a second coefficient, wherein the first coefficient and the second coefficient are equal, wherein the first coefficient and the second coefficient are different {see CASE at least figures 3A-4D, pars. 0031-0037}. 
As for dep. claim 16, which discloses wherein the respective outputs of the plurality of sensors are provided to the processor when a static measurement is performed and when a dynamic measurement is performed {see CASE at least pars. 0007-0008, 0014 and figures 3A-4D}. 
As for dep. claims 17-18, which discloses wherein the output of the multi-factor model indicates the robotic arm end effector successfully grasped the item, wherein the output of the multi-factor model indicates the robotic arm end effector did not successful grasp the item {see CASE at least par. 0033-0034, 0036, figures 3D-4C}. 
As for dep. claim 19, which discloses wherein the output of the multi-factor model indicates that human intervention is needed {see NAGARAJAN pars. 0001, 0066}. 
As for dep. claim 20, which discloses wherein the output of the multi-factor model indicates the robotic arm end effector is to engage a different item {see CASE least par. 0006}. 
As for independent claim 21-22, which carry the similar limitations as the rejected claim 1 above.  Therefore, they are rejected for the similar sets for the rejected claim 1 as indicated above. 
Claim(s) 4-6, 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Nagarajan as applied to claims above and further in view of Lessing el al (US 2017/0239821) (Applicant IDS filed on 3/10/21).  Herein after Lessing.
CASE/NAGARAJAN discloses claimed invention as indicated above except for wherein the first sensor includes a plurality of magnets and one or more magnetic sensors, wherein the plurality of magnets are arranged in a grid, wherein at least one of the plurality of magnets is located on a boundary associated with a tactile sensing unit. However, LESSING teaches such these limitations at least in figure 3A, pars. 0011, 0023, 0118-0019.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the sensor includes a plurality of magnets and magnet sensors of LESSING into the system CASE/NAGARAJAN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
As for dep. claim 10, CASE/NAGARAJAN discloses claimed invention as indicated above.  For example, CASE/NAGRAJAN discloses wherein the first sensor includes a pressure sensor {see CASE at least figure 1, pars. 0027-0028}.  However, the pressure sensor as shown in CASE/NAGARJAN is not explicitly coupled to a flexible membrane that includes a gas or a liquid.  However, LESSING teaches such known concept that having a pressure sensor attached to a membrane that include a liquid {see LESSING at least figures 4a-4b, pars. 0023, 0120}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the sensor includes a pressure sensor coupled to a flexible membrane that includes a liquid of LESSING into the system CASE/NAGARAJAN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
As for dep. claim 11, CASE/NAGARAJAN discloses claimed invention as indicated above except for wherein the second sensor includes a conductive material.  However, such this limitation is taught in LESSING at least in pars. 0023, 0086-0087, 0114, 0116.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the sensor includes conductivity material of LESSING into the system CASE/NAGARAJAN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nabeto et al (US 2021/0354316); Ijiri el al (US 2021/0283771); Bao et al (US 2021/0278300); Kuppuswamy et al (US 2021/0101292).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664